Citation Nr: 0800151	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-33 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975 and from May 1980 to July 1987.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the veteran's claim for an increased 
rating.

In March 2005, the veteran submitted a release for medical 
information which stated that he has problems with his hips, 
diabetes, hearing loss, loss of eyesight, and impotency, and 
that he is having a nervous breakdown.  This may be a claim 
for compensation or a claim for increased pension.  These 
matters are REFERRED to the RO for the necessary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file contains records from the VA treatment 
facility in Little Rock, Arkansas, but there are no records 
beyond 2003.  As the veteran's claim was filed in February 
2004, updated and complete records from the VA treatment 
facility in Little Rock, Arkansas, and each of the other VA 
facilities at which the veteran has received treatment since 
February 2003, must be obtained.

The veteran sent in a Veterans Claims Assistance Act of 2000 
(VCAA) Notice Response in April 2006 which stated that he had 
more evidence to submit, but no such evidence is associated 
with the claims file.  It is very clear from the file that 
the veteran has difficulty responding to notices regarding 
his claim, probably because of his poor health and recent 
hospitalizations.  The veteran's representative should be 
asked to assist him to identify the additional evidence and 
fill out the necessary authorizations. 

The representative should also be asked to assist the veteran 
to submit addresses for providers he identified in a February 
2005 communication to the RO, since the veteran has not 
responded to VA's request for these addresses so that the 
identified records may be sought.  The Board notes that 
updated authorization for each of the providers will be 
required.  The representative should be asked to assist the 
veteran to fill out the necessary forms, in order to expedite 
the further development of the claim.  He should be afforded 
another opportunity to submit any evidence he may have.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

In particular, the notice should ask 
the veteran to identify any relevant 
evidence which is not yet of record.

2.  The claimant should, with the help 
of his representative, attempt to 
provide VA with the names and address 
of the health care providers who may 
have clinical information relevant to 
the severity of his pes planus since 
February 2003 (one year prior to 
submission of the 2004 claim for an 
increased rating).  

The veteran's representative should be 
asked to assist the veteran to identify 
the additional evidence he described in 
an April 2006 statement indicating he 
had additional evidence to submit.  The 
veteran's representative should be 
asked to assist the veteran to provide 
addresses for the providers and 
authorization for release of 
information from each provider.

The veteran's representative should be 
asked to assist the veteran to identify 
an address for each provider listed in 
a February 2005 list of identified 
providers.  The veteran's 
representative should be asked to 
assist the veteran to complete 
authorizations for release of 
information from each identified 
provider.

The veteran's representative should be 
asked to assist the veteran to identify 
any other evidence relevant to the 
claim that the veteran wants VA to 
attempt to obtain.  

3.  The veteran's current and complete 
VA treatment records from the Little 
Rock, Arkansas, VA Medical Center, and 
each VA facility at which the veteran 
has received treatment since February 
2003, should be associated with the 
claims file.

4.  The veteran should, with the help 
of his representative, attempt to 
identify any application(s) for Social 
Security disability or any other 
disability benefit the veteran has 
applied for since February 2003, has 
received since February 2003, or is 
currently receiving.  

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, and determination as 
to whether the VA examination of record 
is current, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).`

